

Exhibit 10.1













FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT















BY AND AMONG




KIMBALL INTERNATIONAL, INC.
AND
THE LENDERS PARTY HERETO
AND
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT















DATED AS OF NOVEMBER 4, 2020














--------------------------------------------------------------------------------











FIRST AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) is made as of the 4th day of November, 2020, by and among KIMBALL
INTERNATIONAL, INC. (the “Borrower”), the Lenders party hereto and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”). The parties hereto agree as follows:
W I T N E S S E T H:
WHEREAS, as of October 24, 2019, the parties hereto entered into a certain
Amended and Restated Credit Agreement (the “Agreement”, capitalized terms used
in this First Amendment, and not specifically herein defined, shall have the
meanings ascribed to them in the Agreement); and
WHEREAS, the parties desire to amend the Agreement to increase the Revolving
Commitments and to amend certain definitions and covenants, subject to and as
provided in this First Amendment;
NOW, THEREFORE, in consideration of the premises, and the mutual promises herein
contained, the parties agree that the Agreement shall be, and it hereby is,
amended as provided herein and the parties further agree as follows:


PART I. AMENDATORY PROVISIONS
ARTICLE I
DEFINITIONS
Section 1.01 Defined Terms. Section 1.01 of the Agreement is hereby amended by
substituting the following definitions in lieu of the like existing definitions:
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 (for the avoidance of doubt,
only until the Benchmark Replacement has



--------------------------------------------------------------------------------



been determined pursuant to Section 2.14(b)), then the Alternate Base Rate shall
be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Alternate Base
Rate as determined pursuant to the foregoing would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.
“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, or with respect to the commitment fees and letter
of credit fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption “ABR Spread”, “Eurocurrency Spread”,
“Commitment Fee Rate” or “Letter of Credit Fee”, as the case may be, based upon
the Leverage Ratio:





Leverage Ratio:
ABR
Spread
Eurocurrency SpreadCommitment Fee RateLetter of Credit Fee
Category 1
< 1.00 to 1.00
.25%1.25%.20%1.25%
Category 2
>1.00 to 1.00 but
< 2.00 to 1.00
50%1.50%.25%1.50%
Category 3
>2.00 to 1.00 but
< 2.50 to 1.00
75%1.75%.30%1.75%Category 4
> 2.50 to 1.001.00%2.00%.30%2.00%



The Applicable Rate shall initially be based on Category 1. Commencing with the
Borrower’s fiscal quarter ending December 31, 2020 and thereafter, (a) the
Applicable Rate shall be determined as of the end of each fiscal quarter of the
Borrower, based upon the Borrower’s annual or quarterly consolidated financial
statements delivered pursuant to Section 5.01 and (b) each change in the
Applicable Rate resulting from a change in the Leverage Ratio shall be effective
during the period commencing on and including the date of delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change, provided that at the option of the Administrative Agent or at
the request of the Required Lenders, if the Borrower fails to deliver the annual
or quarterly consolidated financial statements required to be delivered by it
pursuant to Section 5.01, the Leverage Ratio shall be deemed to be in Category 4
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements are delivered.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.09, and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s



--------------------------------------------------------------------------------



Commitment is set forth on Schedule 2.01A, or in the Assignment and Assumption
or other documentation or record (as such term is defined in Section
9.102(a)(70) of the New York Uniform Commercial Code) as provided in Section
9.04(b)(ii)(C) pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders’ Commitments is
$125,000,000.
“Consolidated EBITDA” means, for any period, net income plus, to the extent
deducted from revenues in determining net income, (i) interest expense, (ii)
expense for taxes paid or accrued, (iii) depreciation and amortization, (iv)
extraordinary losses incurred other than in the ordinary course of business, (v)
non-cash charges for equity-based compensation expense, (vi) up to an aggregate
amount of $2,000,000 during any trailing 4 quarter period, non-recurring fees,
costs and expenses arising out of Permitted Acquisitions, dispositions permitted
by this Agreement, and any incurrence, issuance, repayment or refinancing of
Indebtedness permitted by this Agreement, (vii) non-recurring fees, costs and
expenses arising in connection with the Poppin Acquisition in an aggregate
amount not to exceed $4,000,000, (viii) non-cash charges incurred by the Target
with respect to excess inventory, and (ix) losses arising from any change in the
fair value of earnouts, minus, to the extent included in net income, (x)
extraordinary gains realized other than in the ordinary course of business, (y)
income tax credits and refunds (to the extent not netted from tax expense), and
(z) gains arising from any change in the fair value of earnouts, all calculated
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
generally accepted accounting principles.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (excluding deposits and advances received from customers in the ordinary
course of business), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) earnouts and
deferred purchase price obligations arising in connection with the Poppin
Acquisition until any such amount is determined to be due and payable, and (iii)
earnout and deferred purchase price obligations arising in connection with all
other Permitted Acquisitions until such obligations are reported as a liability
on the Borrower’s balance sheet as required by GAAP), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.



--------------------------------------------------------------------------------



“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
Agreed Currency) that is shorter than the Impacted Interest Period and (b) the
LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate is
available for the applicable Agreed Currency and) that exceeds the Impacted
Interest Period, in each case, at such time; provided that, if any Interpolated
Rate shall be less than 0%, such rate shall be deemed to be 0% for purposes of
this Agreement.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable Agreed Currency and for any Interest Period or for
any ABR Borrowing, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars) for a period equal in length to such Interest Period
as displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion); provided that, if the LIBO Screen Rate as
so determined would be less than 0%, such rate shall be deemed to 0% for the
purposes of this Agreement.
“Permitted Acquisitions” means (i) the Poppin Acquisition, and (ii) any other
Acquisition by the Borrower or any Subsidiary of the Borrower if the following
conditions are satisfied: (a) in the event of a merger, the Borrower or a
Subsidiary of the Borrower is the legal surviving corporation; (b) no Event of
Default has occurred and is continuing at the time of such Acquisition or will
result or occur after the consummation of such Acquisition; (c) for any
Acquisition having an aggregate amount of Acquisition Consideration payable
equal to or in excess of $10,000,000, the Administrative Agent receives prior
notice of all material details of such Acquisition, and the entity or business
acquired is substantially in the same field or enterprise as presently conducted
by the Borrower or its Subsidiaries; (d) for any Acquisition having an aggregate
amount of Acquisition Consideration payable equal to or in excess of
$30,000,000, the Borrower provides satisfactory written evidence to the
Administrative Agent that the Borrower will be in compliance with all financial
covenants, calculated on a pro forma basis for the prior 12 month period giving
effect to the consummation of such Acquisition; (e) the Adjusted Leverage Ratio,
immediately before and calculated on a pro forma basis for the prior 12 month
period giving effect to consummation of such Acquisition and any Loans requested
to be made in connection with such Acquisition, is less than 2.50 to 1.00; and
(f) the proposed Acquisition is consensual (not hostile) and, if applicable, the
Administrative Agent receives satisfactory evidence that the board of directors
of the target entity, in the case of a corporation, or the members or managers
(as applicable) of the target entity, in the case of a limited liability
company, have approved the subject Acquisition, or such other satisfactory
evidence that such Acquisition is consensual.
Section 1.01 Defined Terms. Section 1.01 of the Agreement is hereby further
amended by adding the following new definitions to the Agreement:



--------------------------------------------------------------------------------



“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (f) of Section 2.14.
“Benchmark” means, initially, LIBO Rate; provided that if a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, as applicable,
and its related Benchmark Replacement Date have occurred with respect to LIBO
Rate or the then-current Benchmark, then “Benchmark” means the applicable
Benchmark Replacement to the extent that such Benchmark Replacement has replaced
such prior benchmark rate pursuant to clause (b) or clause (c) of Section 2.14.
“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:
(1)    the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;
(2)    the sum of: (a) Daily Simple SOFR and (b) the related Benchmark
Replacement Adjustment;
(3)    the sum of: (a) the alternate benchmark rate that has been selected by
the Administrative Agent and the Borrower as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor giving due
consideration to (i) any selection or recommendation of a replacement benchmark
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for
dollar-denominated syndicated credit facilities at such time and (b) the related
Benchmark Replacement Adjustment;
provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, upon the occurrence of a Term SOFR
Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement Date the “Benchmark Replacement” shall revert to and shall
be deemed to be the sum of (a) Term SOFR and (b) the related Benchmark
Replacement Adjustment, as set forth in clause (1) of this definition (subject
to the first proviso above).
If the Benchmark Replacement as determined pursuant to clause (1), (2) or (3)
above would be less than the Floor, the Benchmark Replacement will be deemed to
be the Floor for the purposes of this Agreement and the other Loan Documents.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:



--------------------------------------------------------------------------------



(1)    for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:
(a)    the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;
(b)    the spread adjustment (which may be a positive or negative value or zero)
as of the Reference Time such Benchmark Replacement is first set for such
Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and
(2)    for purposes of clause (3) of the definition of “Benchmark Replacement,”
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
dollar-denominated syndicated credit facilities;
provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of such Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement and
the other Loan Documents).
“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:



--------------------------------------------------------------------------------



(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of such Benchmark (or the published component used in the
calculation thereof) permanently or indefinitely ceases to provide all Available
Tenors of such Benchmark (or such component thereof);
(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein; or
(3)    in the case of a Term SOFR Transition Event, the date that is thirty (30)
days after the date a Term SOFR Notice is provided to the Lenders and the
Borrower pursuant to Section 2.14(c); or
(4)    in the case of an Early Opt-in Election, the sixth (6th) Business Day
after the date notice of such Early Opt-in Election is provided to the Lenders,
so long as the Administrative Agent has not received, by 5:00 p.m. (New York
City time) on the fifth (5th) Business Day after the date notice of such Early
Opt-in Election is provided to the Lenders, written notice of objection to such
Early Opt-in Election from Lenders comprising the Required Lenders.
For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:
(1)    a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or



--------------------------------------------------------------------------------



(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.
For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Loan
Document in accordance with Section 2.14 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with Section 2.14.
“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.
“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.
“Early Opt-in Election” means, if the then-current Benchmark is LIBO Rate, the
occurrence of:
(1)    a notification by the Administrative Agent to (or the request by the
Borrower to the Administrative Agent to notify) each of the other parties hereto
that at least five (5) currently outstanding dollar-denominated syndicated
credit facilities at such time contain (as a result of amendment or as
originally executed) a SOFR-based rate (including SOFR, a term SOFR or any other
rate based upon SOFR) as a benchmark rate (and such syndicated credit facilities
are identified in such notice and are publicly available for review), and
(2)    the joint election by the Administrative Agent and the Borrower to
trigger a fallback from LIBO Rate and the provision by the Administrative Agent
of written notice of such election to the Lenders.
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or the Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.



--------------------------------------------------------------------------------



“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to LIBO Rate.
“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) cash Interest Expense for such period, calculated
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP for the trailing four (4) quarter period then ending.
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates, to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated for the Borrower and its Subsidiaries on a consolidated basis for
such period in accordance with GAAP.
“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.
“Poppin Acquisition” means the acquisition by the Borrower of 100% of the stock
of Poppin, Inc. owned by the Seller in accordance with the Poppin Acquisition
Documents, including any amendment or waivers of or consents to the provisions
thereof that, in any such case, are not materially adverse to the interests of
the Lenders.
“Poppin Acquisition Agreement” means the Agreement and Plan of Merger dated as
of November 4, 2020 by and among the Borrower, Project Fifth Gear Merger Corp.,
the Company and the Stockholders’ Representative (as defined therein).
“Poppin Acquisition Documents” means the Poppin Acquisition Agreement and all
other documents ancillary thereto related to the Poppin Acquisition that are in
effect as of the date of this First Amendment.
“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is LIBO Rate, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (2) if such
Benchmark is not LIBO Rate, the time determined by the Administrative Agent in
its reasonable discretion.
“Relevant Governmental Body” means the Federal Reserve Board or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board or the
NYFRB, or any successor thereto.



--------------------------------------------------------------------------------



“Seller” means, collectively, the equityholders of the Target.
“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.
“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).
“SOFR Administrator’s Website” means the NYFRB’s website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.
“Target” means Poppin, Inc. and its subsidiaries.
“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Borrower of the occurrence of a Term SOFR Transition Event.
“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event or an Early Opt-in
Election, as applicable, has previously occurred resulting in a Benchmark
Replacement in accordance with Section 2.14 that is not Term SOFR.
“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.
Section 1.01 Defined Terms. Section 1.01 of the Agreement is hereby further
amended by deleting the defined term “Fixed Charge Coverage Ratio” in its
entirety.
Section 1.05. Interest Rates; LIBOR Notification. Section 1.05 of the Agreement
is hereby amended and restated in its entirety as follows:
Section 1.05. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no



--------------------------------------------------------------------------------



longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event, a Term SOFR
Transition Event or an Early Opt-in Election, Section 2.14(b) and (c) provide
the mechanism for determining an alternative rate of interest. The
Administrative Agent will promptly notify the Borrower, pursuant to Section
2.14(e), of any change to the reference rate upon which the interest rate on
Eurodollar Loans is based. However, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.14(b) or (c), whether upon
the occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(d)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.
ARTICLE II
THE CREDITS
SECTION 2.09. Termination and Reduction of Commitments; Increase in Commitments.
Section 2.09(e) of the Agreement is hereby amended and restated in its entirety
as follows:
(e)    Any amendment hereto for such an increase or addition shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrower and each Lender
being added or increasing its Commitment, subject only to the approval of the
Required Lenders if any such increase or addition would cause the Revolving
Commitments to exceed $200,000,000. As a condition precedent to such an increase
or addition, the Borrower shall deliver to the Administrative Agent (i) a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase or addition,
(1) the representations and warranties contained in Article III and the other
Loan Documents are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (2) no Default exists
and (3) the Borrower is in compliance (on a pro forma basis) with the covenants
contained in Section 6.11, and (ii) legal opinions and documents consistent with
those delivered on the Effective Date, to the extent requested by the
Administrative Agent.



--------------------------------------------------------------------------------



SECTION 2.14. Alternate Rate of Interest; Illegality. Section 2.14 of the
Agreement is hereby amended and restated in its entirety as follows:
SECTION 2.14. Alternate Rate of Interest; Illegality.
(a)    Subject to clauses (b), (c), (d), (e), (f) and (g) of this Section 2.14,
if prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, by means of an Interpolated Rate or
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; provided that no Benchmark Transition Event shall have
occurred at such time; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document (and any Swap Agreement shall be deemed not to be a “Loan Document” for
purposes of this Section 2.14), if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, then (x) if a Benchmark Replacement is determined in
accordance with clause (1) or (2) of the definition of “Benchmark Replacement”
for such Benchmark Replacement Date, such Benchmark Replacement will replace
such Benchmark for all purposes hereunder and under any Loan Document in respect
of such Benchmark setting and subsequent Benchmark settings without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Loan Document and (y) if a Benchmark Replacement is determined in
accordance with clause (3) of the definition of “Benchmark Replacement” for such
Benchmark Replacement Date, such Benchmark Replacement will



--------------------------------------------------------------------------------



replace such Benchmark for all purposes hereunder and under any Loan Document in
respect of any Benchmark setting at or after 5:00 p.m. (New York City time) on
the fifth (5th) Business Day after the date notice of such Benchmark Replacement
is provided to the Lenders without any amendment to, or further action or
consent of any other party to, this Agreement or any other Loan Document so long
as the Administrative Agent has not received, by such time, written notice of
objection to such Benchmark Replacement from Lenders comprising the Required
Lenders of each Class.
(c)    Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the then-current Benchmark,
then the applicable Benchmark Replacement will replace the then-current
Benchmark for all purposes hereunder or under any Loan Document in respect of
such Benchmark setting and subsequent Benchmark settings, without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document; provided that, this clause (c) shall not be effective
unless the Administrative Agent has delivered to the Lenders and the Borrower a
Term SOFR Notice. For the avoidance of doubt, the Administrative Agent shall not
be required to deliver a Term SOFR Notice after a Term SOFR Transition Event and
may do so in its sole discretion.
(d)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.
(e)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event, a Term SOFR
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes, (iv) the removal or reinstatement of any tenor of a Benchmark pursuant
to clause (f) below and (v) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or, if applicable, any Lender (or group of Lenders)
pursuant to this Section 2.14, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error and may
be made in its or their sole discretion and without consent from any other party
to this Agreement or any other Loan Document, except, in each case, as expressly
required pursuant to this Section 2.14.
(f)    Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or



--------------------------------------------------------------------------------



LIBO Rate) and either (A) any tenor for such Benchmark is not displayed on a
screen or other information service that publishes such rate from time to time
as selected by the Administrative Agent in its reasonable discretion or (B) the
regulatory supervisor for the administrator of such Benchmark has provided a
public statement or publication of information announcing that any tenor for
such Benchmark is or will be no longer representative, then the Administrative
Agent may modify the definition of “Interest Period” for any Benchmark settings
at or after such time to remove such unavailable or non-representative tenor and
(ii) if a tenor that was removed pursuant to clause (i) above either (A) is
subsequently displayed on a screen or information service for a Benchmark
(including a Benchmark Replacement) or (B) is not, or is no longer, subject to
an announcement that it is or will no longer be representative for a Benchmark
(including a Benchmark Replacement), then the Administrative Agent may modify
the definition of “Interest Period” for all Benchmark settings at or after such
time to reinstate such previously removed tenor.
(g)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period or at any time that a tenor for the then-current Benchmark
is not an Available Tenor, the component of ABR based upon the then-current
Benchmark or such tenor for such Benchmark, as applicable, will not be used in
any determination of ABR.
ARTICLE VI
NEGATIVE COVENANTS
Section 6.07 Restricted Payments. Section 6.07 of the Agreement is hereby
amended by substituting the following new Section 6.07 in lieu of the existing
Section 6.07:
6.07 Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, and (d) so long as no Default has occurred and is continuing or
will result therefrom and so long as the Interest Coverage Ratio and the
Adjusted Leverage Ratio provided in Section 6.11 will not be violated as a
result thereof as evidenced by satisfactory pro forma calculations provided to
the Administrative Agent, the Borrower may (i) declare and pay dividends with
respect to its common stock in accordance with the approved policy of its board
of directors or (ii) make other Restricted Payments in an amount not to exceed
$30,000,000 in the aggregate during any rolling four (4) quarter period.



--------------------------------------------------------------------------------



SECTION 6.11. Financial Covenants. Section 6.11(b) of the Agreement is hereby
amended and restated in its entirety as follows:
(b) Interest Coverage Ratio. The Borrower will not permit its Interest Coverage
Ratio to be less than 3.00 to 1.00 as of each fiscal quarter end.
ARTICLE IX
MISCELLANEOUS
SECTION 9.02. Waivers; Amendments. Section 9.02(b) of the Agreement is hereby
amended and restated in its entirety as follows:
(b) Subject to Section 2.14(b), (c) and (d) and Section 9.02(c) below, Neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(c) or (d) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) release any Guarantor from its obligation under its
Loan Guaranty or Obligation Guaranty (except as otherwise permitted herein or in
the other Loan Documents), without the written consent of each Lender (other
than any Defaulting Lender), or except as provided in Section 9.02(c) below or
in any Collateral Document, release all or substantially all of the Collateral
without the written consent of each Lender (other than any Defaulting Lender),
or (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be; provided further that
no such agreement shall amend or modify the provisions of Section 2.06 or any
letter of credit application and any bilateral agreement between the Borrower
and the Issuing Bank regarding the Issuing Bank’s Letter of Credit Commitment or
the respective rights and obligations between the Borrower and the Issuing Bank
in connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and the Issuing Bank, respectively.
SCHEDULE 2.01A – COMMITMENTS
The Agreement is hereby amended by substituting the Commitment Schedule attached
hereto in lieu of the Commitment Schedule attached to the Agreement.



--------------------------------------------------------------------------------



PART II. CONTINUING EFFECT
Except as expressly modified herein:
(a)    All terms, conditions, representations, warranties and covenants
contained in the Agreement shall remain the same and shall continue in full
force and effect, interpreted, wherever possible, in a manner consistent with
this First Amendment; provided, however, in the event of any irreconcilable
inconsistency, this First Amendment shall control;
(b)    The representations and warranties contained in the Agreement shall
survive this First Amendment in their original form as continuing
representations and warranties of the Borrower; and
PART III. REPRESENTATIONS AND WARRANTIES
In consideration hereof, the Borrower represents, warrants, covenants and agrees
that:
(a)    This First Amendment and the transactions contemplated hereby are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This First Amendment has been
duly executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(b)    Each representation and warranty set forth in the Agreement, as hereby
amended, are true and correct as of the date hereof in all material respects,
except to the extent that such representation and warranty is expressly intended
to apply solely to an earlier date and except changes reflecting transactions
permitted by the Agreement;
(c)    There currently exist no offsets, counterclaims or defenses to the
performance of the Obligations (such offsets, counterclaims or defenses, if any,
being hereby expressly waived);
(d)    At the time of and immediately after giving effect to this First
Amendment and any transactions contemplated hereby, no Default shall have
occurred and be continuing.




PART IV. INDEPENDENT CREDIT DECISION
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender, based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this First Amendment.
PART V. CONDITIONS PRECEDENT



--------------------------------------------------------------------------------



Notwithstanding anything contained in this First Amendment to the contrary, this
First Amendment shall not become effective until each of the following
conditions precedent have been satisfied (or waived) in accordance with the
terms herein:
(a)    The Administrative Agent shall have received counterparts of this First
Amendment, duly executed by the Administrative Agent, Borrower, the Loan
Guarantors and the Lenders, and shall have received replacement promissory notes
evidencing the Revolving Loans payable to each Revolving Lender that shall have
requested such a replacement promissory note;
(b)    The Administrative Agent shall have received a duly executed certificate
of the Secretary or any Assistant Secretary of the Borrower (A) certifying as
complete and correct, the authorizing resolutions of the Borrower, and (B)
certifying as complete and correct, attached copies of the articles of
incorporation and by-laws of the Borrower, or certifying that such articles of
incorporation or by-laws, have not been amended (except as shown) since the
previous delivery thereof to the Administrative Agent;
(c)    The Administrative Agent shall have received copies of true, correct and
complete copies of the Poppin Acquisition Agreement and all other material
Poppin Acquisition Documents;
(d)    The proposed structure of the Poppin Acquisition and the corporate and
capital structure of the Borrower shall be satisfactory to the Lenders. All
proposed financial, accounting and tax aspects of the Poppin Acquisition shall
be satisfactory to the Lenders; and
(e)    The Administrative Agent shall have received a written opinion of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank
and the Lenders in a form reasonably acceptable to the Administrative Agent.
Delivery of counterparts to this First Amendment, duly executed by the
Administrative Agent and/or the Lenders, shall in each case be conclusive
evidence of such party’s satisfaction with each of the applicable conditions
precedent set forth above.
PART VI. EXPENSES
The Borrower agrees to pay or reimburse the Administrative Agent for all
reasonable expenses of the Administrative Agent (including, without limitation,
reasonable attorneys’ fees) incurred in connection with this First Amendment.


PART VII. COUNTERPARTS
This First Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this First
Amendment by telefacsimile or other electronic method of transmission shall have
the same force and delivery of an original executed counterpart of this First
Amendment. Any party delivering an executed counterpart of this First Amendment
by telefacsimile or other electronic method of transmission shall also deliver
an original executed



--------------------------------------------------------------------------------



counterpart of this First Amendment, but the failure to do so shall not affect
the validity, enforceability, and binding effect of this First Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective officers duly authorized as of the date first above
written.












[This Space Intentionally Left Blank]




--------------------------------------------------------------------------------



SIGNATURE PAGE OF
KIMBALL INTERNATIONAL, INC.
TO FIRST AMENDMENT TO CREDIT AGREEMENT





“BORROWER”KIMBALL INTERNATIONAL, INC.By:/s/ R. Gregory KincerR. Gregory Kincer,
Executive Vice PresidentCorporate Development and TreasurerBy:/s/ Timothy J.
WolfeTimothy J. Wolfe, Executive Vice PresidentChief Financial Officer






--------------------------------------------------------------------------------



CONSENT AND REAFFIRMATION
Each of the undersigned Loan Guarantors hereby consents to the foregoing First
Amendment, and further agrees that the execution and delivery of such First
Amendment shall in no way affect, impair, discharge, relieve or release the
obligations of the undersigned under its Loan Guaranty, which obligations are
hereby ratified, confirmed and reaffirmed in all respects and shall continue in
full force and effect, until all obligations of the Borrower to the Lenders, the
Issuing Bank and the Administrative Agent are fully, finally and irrevocably
paid and performed. Each Loan Guarantor further acknowledges that the failure to
consent to any subsequent amendment shall not affect the liability of such Loan
Guarantor under its Loan Guaranty. Capitalized terms used herein and not defined
have the meanings ascribed thereto in the Agreement.



LOAN GUARANTORS:KIMBALL FURNITURE GROUP, LLCBy:/s/ R. Gregory KincerR. Gregory
Kincer, Executive Vice PresidentCorporate Development and TreasurerKIMBALL
INTERNATIONAL TRANSIT, INC.By:/s/ Timothy J. WolfeTimothy J. Wolfe, Executive
Vice PresidentChief Financial OfficerNATIONAL OFFICE FURNITURE, INC.By:/s/ R.
Gregory KincerR. Gregory Kincer, Executive Vice PresidentCorporate Development
and Treasurer




--------------------------------------------------------------------------------




KIMBALL OFFICE, INC.By:/s/ R. Gregory KincerR. Gregory Kincer, Executive Vice
PresidentCorporate Development and TreasurerKIMBALL HOSPITALITY, INC.By:/s/ R.
Gregory KincerR. Gregory Kincer, Executive Vice PresidentCorporate Development
and TreasurerKEPCO, LLCBy:/s/ R. Gregory KincerR. Gregory Kincer, Executive Vice
PresidentCorporate Development and TreasurerDAVID EDWARD FURNITURE, INC.By:/s/
R. Gregory KincerR. Gregory Kincer, Executive Vice PresidentCorporate
Development and Treasurer




--------------------------------------------------------------------------------



SIGNATURE PAGE OF
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
TO FIRST AMENDMENT TO CREDIT AGREEMENT









JPMORGAN CHASE BANK, N.A., individually and as Administrative AgentBy:/s/ Kyle
MiddletonName: Kyle MiddletonTitle: Authorized Officer










--------------------------------------------------------------------------------



SIGNATURE PAGE OF
WELLS FARGO BANK, N.A.
TO FIRST AMENDMENT TO CREDIT AGREEMENT









WELLS FARGO BANK, N.A.By:/s/ Kyle LaceyName: Kyle LaceyTitle: Senior Vice
President






--------------------------------------------------------------------------------



SIGNATURE PAGE OF
BANK OF AMERICA, N.A.
TO FIRST AMENDMENT TO CREDIT AGREEMENT








BANK OF AMERICA, N.A.
By:/s/ Matthew DoyeName: Matthew DoyeTitle: Senior Vice President









--------------------------------------------------------------------------------



SCHEDULE 2.01A


Commitments







LenderRevolving CommitmentJPMorgan Chase Bank, N.A.$58,333,333.34Wells Fargo
Bank, N.A.$33,333,333.33Bank of America, N.A.$33,333,333.33


